                  Case 2:21-cv-00904-MJP Document 80 Filed 07/20/21 Page 1 of 3




 1                                                                The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8                                            AT SEATTLE

 9   DAVID J. WELCH and LINDA WELCH,                    No. 2:21-cv-00904-MJP
     husband and wife,
10                                                      STIPULATION AND ORDER OF
                      Plaintiffs,                       DISMISSAL WITHOUT PREJUDICE OF
11                                                      DEFENDANT WESTINGHOUSE
             v.                                         ELECTRIC CORPORATION AS
12
     AIR & LIQUID SYSTEMS                               SUCCESSOR IN INTEREST TO B.F.
13   CORPORATION, et al.,                               STURTEVANT COMPANY

14                    Defendants.

15

16                                           STIPULATION

17          Plaintiffs David Welch, husband and wife Linda Welch (hereinafter, “Plaintiffs”) and

18   Defendant Westinghouse Electric Corporation as Successor in Interest to B.F. Sturtevant Company

19   (Westinghouse Electric) by and through their counsel of record, stipulate that all claims against

20   Defendant Westinghouse Electric, only, may be dismissed without prejudice and without costs or

21   attorney fees as to any party in the above-captioned matter, reserving to Plaintiffs their claims

22   against the other parties.

23          //

24          //

25          //

26          //

      STIPULATION AND ORDER OF DISMISSAL WITHOUT                            Tanenbaum Keale, LLP
                                                                             One Convention Place
      PREJUDICE OF DEFENDANT WESTINGHOUSE                                  701 Pike Street, Suite 1575
      ELECTRIC CORPORATION AS SUCCESSOR IN                                     Seattle WA 98101
      INTEREST TO B.F. STURTEVANT COMPANY- 1                                    (206) 889-5150

      Case No. 2:21-cv-00904-MJP
             Case 2:21-cv-00904-MJP Document 80 Filed 07/20/21 Page 2 of 3




 1   DATED this 19th of July 2021.           DATED this 19th of July 2021.

 2   BERGMAN DRAPER OSLUND UDO               TANENBAUM KEALE, LLP
 3
     By: s/Vanessa Firnhaber Oslund          By: s/Christopher S. Marks
 4   Vanessa Firnhaber Oslund, WSBA #38252   Christopher S. Marks, WSBA #28634

 5   Attorneys for Plaintiffs                Attorneys for Westinghouse Electric
                                             Corporation
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATION AND ORDER OF DISMISSAL WITHOUT                 Tanenbaum Keale, LLP
                                                                 One Convention Place
     PREJUDICE OF DEFENDANT WESTINGHOUSE                       701 Pike Street, Suite 1575
     ELECTRIC CORPORATION AS SUCCESSOR IN                          Seattle WA 98101
     INTEREST TO B.F. STURTEVANT COMPANY- 2                         (206) 889-5150

     Case No. 2:21-cv-00904-MJP
               Case 2:21-cv-00904-MJP Document 80 Filed 07/20/21 Page 3 of 3




 1                                       ORDER OF DISMISSAL

 2          THIS MATTER having come before the Court by way of stipulated motion by Plaintiffs
 3   and Defendant Westinghouse Electric to dismiss all claims against Defendant Westinghouse
 4   Electric, only, without prejudice and without costs and/or fees, and the Court being fully advised
 5   in the premises, now therefore it is hereby ORDERED as follows:
 6          All Plaintiffs’ claims against Defendant Westinghouse Electric only are hereby dismissed
 7   without prejudice and without costs or attorney fees as to any party.
 8

 9          DATED: July 20, 2021
10

11

12
                                                  A
                                                  THE HONORABLE MARSHA J. PECHMAN
13

14   PRESENTED BY:
     TANENBAUM KEALE LLP
15

16
     By: s/Christopher S. Marks
17   Christopher S. Marks, WSBA #28634

18   Attorneys for Westinghouse Electric Corporation
19

20   APPROVED BY:
     BERGMAN DRAPER OSLUND UDO
21

22   By: s/Vanessa Firnhaber Oslund
     Vanessa Firnhaber Oslund, WSBA #38252
23

24   Attorneys for Plaintiffs

25

26

      STIPULATION AND ORDER OF DISMISSAL WITHOUT                              Tanenbaum Keale, LLP
                                                                               One Convention Place
      PREJUDICE OF DEFENDANT WESTINGHOUSE                                    701 Pike Street, Suite 1575
      ELECTRIC CORPORATION AS SUCCESSOR IN                                       Seattle WA 98101
      INTEREST TO B.F. STURTEVANT COMPANY- 3                                      (206) 889-5150

      Case No. 2:21-cv-00904-MJP
